UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1044


VIVIAN NGEFOR NDEM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 20, 2010               Decided:   November 12, 2010


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, YACUB LAW OFFICES, Falls Church, Virginia, for
Petitioner. Tony West, Assistant Attorney General, Thomas B.
Fatouros, Senior Litigation Counsel, Annette M. Wietecha, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vivian Ngefor Ndem, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (Board)   denying   her     motion   to   reopen   removal

proceedings.   We have reviewed the administrative record and

find no abuse of discretion in the denial of relief on Ndem’s

motion.   See 8 C.F.R. § 1003.2(a) (2010).       We accordingly deny

the petition for review for the reasons stated by the Board.

See In re: Ndem (B.I.A. Dec. 11, 2009).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                     PETITION DENIED




                                  2